UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For Quarter Ended December 31, 2009 Commission File No. 001-15401 ENERGIZER HOLDINGS, INC. (Exact name of registrant as specified in its charter) MISSOURI 1-15401 No. 43-1863181 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Identification Incorporation) Number) 533 MARYVILLE UNIVERSITY DRIVE, ST. LOUIS MISSOURI 63141 (Address of principal executive offices) (Zip Code) (314) 985-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YES: ü NO: Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES: ü NO: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer ü Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES: NO: ü Indicate the number of shares of Energizer Holdings, Inc. common stock, $.01 par value, outstanding as of the close of business on January 19, 2010: 69,829,470 1 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. ENERGIZER HOLDINGS, INC.CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME(Condensed)(Dollars in millions, except per share data - Unaudited) Quarter Ended December 31, 2009 2008 Net sales $ 1,176.7 $ 1,042.5 Cost of products sold 616.5 529.0 Gross profit 560.2 513.5 Selling, general and administrative expense 184.0 174.0 Advertising and promotion expense 88.7 97.1 Research and development expense 21.4 19.9 Interest expense 32.0 39.0 Other financing items, net 35.6 20.9 Earnings before income taxes 198.5 162.6 Income tax provision 72.8 51.6 Net earnings $ 125.7 $ 111.0 Basic earnings per share $ 1.80 $ 1.90 Diluted earnings per share $ 1.78 $ 1.88 Consolidated Statements of Comprehensive Income: Net earnings $ 125.7 $ 111.0 Other comprehensive income, net of tax Foreign currency translation adjustments (35.0 ) (34.6 ) Pension/Postretirement activity, net of tax of $(0.3) and $1.3 in fiscal 2010 and 2009, respectively (0.4 ) 5.3 Deferred gain/(loss) on hedging activity, net of tax of $4.7 and $(0.4) in fiscal 2010 and 2009, respectively 8.6 (0.9 ) Total comprehensive income $ 98.9 $ 80.8 See accompanying Notes to Condensed Financial Statements 2 ENERGIZER HOLDINGS, INC.CONSOLIDATED BALANCE SHEETS(Condensed)(Dollars in millions - Unaudited) December 31, September 30, 2009 2009 Assets Current assets Cash and cash equivalents $ 408.2 $ 359.3 Trade receivables, less allowance for doubtful accounts of $11.4 and $11.3, respectively 922.3 810.0 Inventories 590.0 667.3 Other current assets 274.2 289.2 Total current assets 2,194.7 2,125.8 Property, plant and equipment, net 853.4 863.4 Goodwill 1,323.2 1,326.2 Intangible assets, net 1,783.5 1,788.6 Other assets 43.3 45.0 Total $ 6,198.1 $ 6,149.0 Liabilities and Shareholders' Equity Current liabilities Current maturities of long-term debt $ 196.0 $ 101.0 Notes payable 173.2 169.1 Accounts payable 192.1 231.6 Other current liabilities 639.9 657.8 Total current liabilities 1,201.2 1,159.5 Long-term debt 2,192.0 2,288.5 Other liabilities 943.0 938.7 Total liabilities 4,336.2 4,386.7 Shareholders' equity Common stock 1.1 1.1 Additional paid in capital 1,546.0 1,555.3 Retained earnings 2,088.1 1,963.2 Treasury stock (1,691.6 ) (1,702.4 ) Accumulated other comprehensive loss (81.7 ) (54.9 ) Total shareholders' equity 1,861.9 1,762.3 Total $ 6,198.1 $ 6,149.0 See accompanying Notes to Condensed Financial Statements 3 ENERGIZER HOLDINGS, INC.CONSOLIDATED STATEMENTS OF CASH FLOWS(Condensed)(Dollars in millions - Unaudited) Quarter Ended December 31, 2009 2008 Cash flow from operations Net earnings $ 125.7 $ 111.0 Non-cash items included in income 92.8 62.9 Other, net (3.8 ) (29.8 ) Operating cash flow before changes in working capital 214.7 144.1 Changes in current assets and liabilities used in operations (117.4 ) (120.1 ) Net cash from operations 97.3 24.0 Cash flow from investing activities Capital expenditures (23.2 ) (31.5 ) Proceeds from sale of assets 0.2 0.3 Other, net - 0.1 Net cash used by investing activities (23.0 ) (31.1 ) Cash flow from financing activities Cash payments on debt with original maturities greater than 90 days (1.5 ) (1.5 ) Net increase/(decrease) in debt with original maturities of 90 days or less 6.6 (24.6 ) Proceeds from issuance of common stock 0.7 0.1 Excess tax benefits from share-based payments 0.8 0.3 Net cash from/(used) financing activities 6.6 (25.7 ) Effect of exchange rate changes on cash (32.0 ) (10.5 ) Net increase/(decrease) in cash and cash equivalents 48.9 (43.3 ) Cash and cash equivalents, beginning of period 359.3 171.2 Cash and cash equivalents, end of period $ 408.2 $ 127.9 See accompanying Notes to Condensed Financial Statements 4 ENERGIZER HOLDINGS, INC.NOTES TO CONDENSED FINANCIAL
